UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 96-4129

BENNY EDWARD LEE,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
James A. Beaty, Jr., District Judge.
(CR-94-270)

Submitted: January 7, 1997

Decided: February 11, 1997

Before MURNAGHAN and WILKINS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter T. Johnson, Jr., Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Clifton T. Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Benny Lee appeals his conviction for possession of cocaine with
the intent to distribute in violation of 21 U.S.C.§ 841(a)(1) (1994).
We affirm.

Officers stopped Lee during a routine drug interdiction operation
at the Amtrak station in Greensboro, North Carolina. Lee consented
to the search of his bag and the officers found 2198 grams of cocaine
wrapped in plastic. Officers also found a train ticket and boarding
pass bearing the name "Kevin Lewis" in Lee's pockets, and bottles of
prescription medication bearing the name "Bennie Lee" in Lee's shav-
ing kit. On appeal, Lee claims that the district court erred in denying
his motion for judgment of acquittal because the evidence was insuffi-
cient, and that the district court erred in determining that he was com-
petent during the trial.

This court reviews a denial of a motion for judgment of acquittal
under a sufficiency of the evidence standard. United States v. Brooks,
957 F.2d 1138, 1147 (4th Cir. 1992). To sustain a conviction, the evi-
dence viewed in the light most favorable to the Government must be
sufficient for a rational jury to find the essential elements of the crime
beyond a reasonable doubt. United States v. Brewer, 1 F.3d 1430,
1437 (4th Cir. 1993).

To support a conviction for possession with intent to distribute a
controlled substance, the Government must show possession of the
controlled substance both knowingly and intentionally with intent to
distribute. United States v. Nelson, 6 F.3d 1049, 1053 (4th Cir. 1993).
Looking at the evidence in the light most favorable to the Govern-
ment, the elements of possession with intent to distribute were suffi-
ciently established by the testimony that the bag Lee carried contained
cocaine, that Lee was traveling under an assumed identity, and the
stipulation that the amount of cocaine was of a distribution amount.

                     2
The determination of whether a defendant is competent to stand
trial is a factual determination which will not be disturbed unless it
is clearly erroneous. United States v. Morgano , 39 F.3d 1358, 1337
(7th Cir. 1994), cert. denied, 63 U.S.L.W. 3873 (U.S. June 12, 1995)
(No. 94-8487). The testimony concerning Lee's medical condition did
not conclusively establish incompetency. The trial judge observed
Lee during the trial and did not notice Lee exhibiting irrational behav-
ior or an unusual demeanor. See Drope v. Missouri, 420 U.S. 162, 180
(1975). Lee's own medical expert testified that high blood sugar
levels in a diabetic like Lee could cause a range of effects from severe
to nonexistent. Also, Lee did not advise anyone as to the possibility
that his medical condition was compromising his abilities to compre-
hend the proceedings against him; Lee's medical expert testified that
Lee could have informed his counsel if he had been impaired. There-
fore, we find that the district court did not err in determining that Lee
was competent to stand trial.

Accordingly, we affirm Lee's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3